Exhibit 10.1

 

LOGO [g845893ex10_1logo.jpg]

December 30, 2014

Ms. Carolyn J. Logan

Salix Pharmaceuticals, Ltd.

8510 Colonnade Center Drive

Raleigh, NC 27615

Dear Carolyn:

You have informed Salix Pharmaceuticals, Inc. (“Salix” and, collectively with
its subsidiaries and affiliates and their respective successors and assigns, the
“Company”) of your decision to retire from the Company effective on the earlier
of (a) January 30, 2015 and (b) the date on which a successor Chief Executive
Officer of Salix (the “Successor CEO”) is appointed by the Board of Directors of
Salix (the “Retirement Date”). The Company desires your continued support,
following the Retirement Date, in the transition of your duties and
responsibilities and certain other matters, and you are willing to provide such
support as a consultant on the terms and subject to the conditions set forth
below. This letter agreement (this “Agreement”) sets forth the mutual
understandings and agreements we have reached regarding these matters.

Accordingly, in reliance on the promises made in this Agreement, you, Salix and
Salix Pharmaceuticals, Ltd. (“Parent”) agree as of the date set forth above as
follows:

1. Continuation of Employment.

(a) You, Salix and Parent agree that, except as otherwise provided in Section 6
of this Agreement, during the period from the date of this Agreement through the
Retirement Date (the “Employment Period”), you will (i) continue to be employed
by Salix as its Chief Executive Officer and President; (ii) continue to serve as
the Chief Executive Officer and President of Parent; (iii) continue to serve as
a director of Parent; and (iv) continue to hold each and every other position
you hold, on the date of this Agreement, as a director, officer or employee of
the Company. Except as otherwise provided in this Agreement, during the
Employment Period, you will continue to be subject to and bound by, and will
comply with, (A) the terms and conditions set forth in the Amended and Restated
Employment Agreement, dated as of April 29, 2014, by and between Salix and you
(the “Employment Agreement”) and the Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement, dated as of [July 10, 2006], by
and between Salix and you (the “Invention Agreement”) and (B) all applicable
policies and codes of the Company in effect from time to time.

(b) During the Employment Period, you will (i) continue to receive your “Base
Salary” (as such term is defined in the Employment Agreement), as in effect on
the date of this Agreement, pursuant to Section 3.1 of the Employment Agreement;
and (ii) remain eligible to participate in, and receive applicable benefits
under, the benefit plans and programs in which you participate on the date of
this Agreement, in each case in accordance with the Employment Agreement and the
respective terms and conditions of such plans and programs.

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

(c) Notwithstanding anything to the contrary set forth in the Employment
Agreement, and in addition to your duties and responsibilities set forth
therein, during the Employment Period, you shall provide such assistance and
support to the Board of Directors of Parent as such Board of Directors or any
member thereof shall reasonably request in connection with the search for, and
transition of your duties and responsibilities to, the Successor CEO.

2. Retirement.

(a) You hereby irrevocably terminate, effective on the Retirement Date, your
employment with Salix and hereby irrevocably resign, effective on the Retirement
Date, each and every other position you hold as a director, officer or employee
of the Company, including, without limitation, Parent. You agree that, as
requested by Parent, you will promptly execute and deliver such other documents
as may be reasonably necessary to evidence or memorialize such termination and
resignations. Notwithstanding anything to the contrary set forth in the
Employment Agreement, including, without limitation, any notice provisions set
forth therein, you irrevocably agree that your termination of your employment
with Salix pursuant to this Agreement is without “Good Reason” (as such term is
defined in the Employment Agreement) pursuant to Section 6.2(b) of the
Employment Agreement.

(b) On the first regular payroll date occurring on or after the Retirement Date,
Salix will pay you an amount in cash equal to (a) all unpaid Base Salary accrued
through the Retirement Date pursuant to Section 3.1 of the Employment Agreement;
and (b) all unused PTO (as such term is defined in the Employment Agreement)
earned and accrued through the Retirement Date pursuant to Paragraph C of
Appendix A of the Employment Agreement. Promptly following your submission of an
expense report in respect of any expenses incurred on or prior to the Retirement
Date that have not yet been reimbursed, Salix will reimburse you for such
expenses, subject to and in accordance with applicable expense reimbursement
policy.

(c) You acknowledge and agree that you are not entitled to, and will not
receive, (i) any payment in respect of any Bonus (as such term is defined in the
Employment Agreement) for any period pursuant to the Employment Agreement or any
applicable Bonus Plan of the Company; or (ii) any severance pay or separation
benefits in connection with, or as a result of, the termination and resignations
set forth in this Section 2.

(d) You and the Company agree that, effective at 12:01 a.m., Eastern Standard
Time, on the first day following the Retirement Date, each of (a) the Employment
Agreement; and (b) the Invention Agreement, will hereby terminate and be of no
further force or effect; provided, however, that Section 3 of the Invention
Agreement (and any provision of the Invention Agreement necessary for the
interpretation thereof) shall not be terminated and shall remain in full force
and effect in accordance with its terms.

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-2-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

3. Provision of Consulting Services. You and Parent agree that, except as
otherwise provided in Section 6 of this Agreement, and provided that you remain
an employee in good standing of Salix on the Retirement Date, during the period
from the Retirement Date through August 23, 2018 (the “Consulting Period”), you
will serve as a consultant to Parent and shall, upon reasonable notice and at
reasonable times, (a) provide such assistance and support to the Board of
Directors of Parent as such Board of Directors or any member thereof shall
reasonably request in connection with the search for, or transition of your
duties and responsibilities to, the Successor CEO; and (b) provide such
consulting services regarding the Company’s business and operations as Parent,
its Board of Directors or the Successor CEO shall reasonably request
(collectively, the “Services”). In providing the Services, you will be acting as
an independent contractor of Parent and not as an employee of Parent. Unless
otherwise agreed by you and Parent, all Services will be provided
telephonically. Notwithstanding anything in this Section 3 to the contrary, in
no event will you be required to devote more than five (5) hours per calendar
month to the provision of the Services. For the avoidance of doubt, and subject
to your full compliance with your obligations set forth in Section 10 of this
Agreement, Parent acknowledges and agrees that you will be permitted to seek
and/or obtain new employment during the Consulting Period. During the Consulting
Period, Parent will reimburse you, upon presentment of appropriate receipts, for
the reasonable and necessary out-of-pocket expenses incurred by you directly as
a result of your provision of the Services in accordance with this Section 3.
All receipts for such expenses must be presented to Parent for reimbursement
within forty-five (45) days after such expenses are incurred. For the avoidance
of doubt, your obligations set forth in Section 4 of this Agreement will not
constitute Services and such obligations will not be limited or modified in any
way by the provisions of this Section 3.

4. Cooperation. From and after the date hereof, you agree that you will
(a) cooperate with the Company in connection with any potential or actual
judicial, administrative or other proceeding of any kind (including, without
limitation, any arbitration), or any investigation (including, without
limitation, any internal investigation), in any case by or involving or
relating, directly or indirectly to, the Company (collectively, “Proceedings or
Investigations”); (b) assist and cooperate with the Company in the preparation
and review of documents and in meetings with attorneys for, and other
representatives of, the Company in connection with any potential or actual
Proceedings or Investigations; and (c) provide truthful testimony or statements
as a witness or a declarant in connection with any potential or actual
Proceedings or Investigations. For the avoidance of doubt, your obligations
under this Section 4 do not, and will not, require you to disclose to the
Company any information that is subject to the attorney-client privilege or any
work product protections that exists between you and your personal attorneys.
Parent will reimburse you, upon presentment of appropriate receipts, for the
reasonable and necessary out-of-pocket expenses incurred by you in connection
with such cooperation and assistance. All receipts for such expenses must be
presented for reimbursement within forty-five (45) days after such expenses are
incurred. Should you be served with a subpoena in any judicial, administrative
or other proceeding of any kind involving or relating, directly or indirectly,
to the Company, you agree to promptly, and in no event later than three (3) days
after receipt thereof, notify Parent of such subpoena and, to the extent legally
permissible, provide Parent with a copy thereof.

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-3-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

5. Treatment of Outstanding Equity-Based Awards. Subject to Section 6 of this
Agreement, Parent hereby agrees that the outstanding equity-based awards held by
you as of the date hereof, which awards are set forth on Exhibit A hereto
(collectively, the “Equity Awards”), will remain outstanding and continue to
vest (or, as applicable, remain exercisable) through the last day of the
Consulting Period in accordance with the terms of the applicable Stock Plan (as
defined below) and award agreement. Parent and you hereby agree that the last
day of the Consulting Period will constitute the date that your status as a
consultant terminates for purposes of the applicable Stock Plan. “Stock Plans”
means, collectively, (a) the Salix Pharmaceuticals, Ltd. 2005 Stock Plan, as
amended and (b) the Salix Pharmaceuticals, Ltd. 2014 Stock Plan, as amended.

6. Termination; Clawback.

(a) In addition to all other remedies available to Parent and Salix at law or
equity (including, without limitation, injunctive relief), and notwithstanding
anything to the contrary set forth in the Employment Agreement, you hereby agree
that if, during the Employment Period, (i) you breach, in any material respect,
any of your agreements or obligations set forth in Section 1, Section 4,
Section 7, Section 12, Section 21 or Section 23 of this Agreement; (ii) you
breach, in any material respect, any of your other material obligations set
forth in this Agreement that are applicable during the Employment Period;
(iii) the Board of Directors of Parent, acting in good faith, determines that,
at any time during the period in which you were employed by Salix or served as a
director, officer or employee of the Company, including, without limitation,
Parent, you intentionally engaged in wrongdoing that resulted, or would
reasonably be expected to result, in material harm to Parent or any of its
subsidiaries or affiliates, or to the business or reputation of Parent or any of
its subsidiaries or affiliates1; or (iv) you are found to have committed a
violation of law by the U.S. Securities and Exchange Commission (the “SEC”) or
any other regulatory or governmental agency or court of law, in each case
(A) the Employment Period and your employment with Salix will immediately
terminate without notice; (B) your status as an employee of the Company under
the applicable Stock Plan will, without notice, be deemed to have immediately
terminated other than by reason of your death or disability; and (C) any
outstanding Equity Awards then held by you that are then unvested or that
otherwise then remain subject to restriction will, without notice, immediately
terminate and you will not receive any shares of stock or any payment or other
consideration therefor.

(b) In addition to all other remedies available to Parent and Salix at law or
equity (including, without limitation, injunctive relief), you hereby agree that
if, during the Consulting Period, (i) you (x) breach Section 16 of this
Agreement or any of your agreements or obligations set forth in the Release (as
defined below) or (y) breach, in any material respect, any of your agreements or
obligations set forth in Section 2, Section 4, Section 7, Section 9, Section 10,
Section 11, Section 12, Section 21 or Section 23 of this Agreement; (ii) you
breach, in any material respect, any of your other material obligations set
forth in this Agreement; (iii) the

 

1  As of your execution of this Agreement, the Board of Directors of Parent has
not made a determination under Section 6 (a)(iii) that would permit the
immediate termination of any outstanding Equity Awards.

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-4-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

Board of Directors of Parent, acting in good faith, determines that, at any time
during the period in which you were employed by Salix or served as a director,
officer or employee of the Company, including, without limitation, Parent, you
intentionally engaged in wrongdoing that resulted, or would reasonably be
expected to result, in material harm to Parent or any of its subsidiaries or
affiliates, or to the business or reputation of Parent or any of its
subsidiaries or affiliates; or (iv) you are found to have committed a violation
of law by the SEC or any other regulatory or governmental agency or court of
law, in each case (A) the Consulting Period and your service as a consultant to
Parent pursuant to Section 3 of this Agreement will immediately terminate
without notice; (B) your status as a consultant under the applicable Stock Plan
will, without notice, be deemed to have immediately terminated other than by
reason of your death or disability; and (C) any outstanding Equity Awards then
held by you that are then unvested or that otherwise then remain subject to
restriction will, without notice, immediately terminate and you will not receive
any shares of stock or any payment or other consideration therefor.

(c) In addition to, and not in limitation of, Section 6(a) and Section 6(b) of
this Agreement, you hereby agree that if any of the actions or events set forth
in clauses (i), (ii) or (iv) of Section 6(b) of this Agreement occurs, whether
during the Employment Period or the Consulting Period, (i) Parent may recover,
and you agree to turn over to Parent promptly upon demand, any Equity Awards
then held by you to the extent that such Equity Awards vested or otherwise
became free of restriction after the date of this Agreement, including, without
limitation, those Equity Awards with a vesting date of January 1, 2015; and
(ii) Parent may recover, and you agree to pay over to Parent promptly on demand,
the net after-tax proceeds received by you from any sale or other disposition of
any Equity Awards that vested or otherwise became free of restriction after the
date of this Agreement. Parent will, within five (5) days after the occurrence,
to the extent known by Parent, of any action or event set forth in clauses (i),
(ii) or (iv) of Section 6(b) of this Agreement, provide you written notice
thereof.

(d) You acknowledge and agree that the amounts paid to you by the Company,
including, without limitation, amounts payable pursuant to this Agreement, may
be subject to recoupment or clawback pursuant to the Sarbanes-Oxley Act of 2002,
the Dodd–Frank Wall Street Reform and Consumer Protection Act or other
applicable law, and you agree to repay such amounts to the extent legally
required thereunder.

7. Acknowledgment of Payment; Compliance with Employment Agreement. You
acknowledge and agree that, effective on the Retirement Date, (a) except as
expressly set forth in this Agreement, you will not be eligible for, and will
not receive, any fees, wages, payments, compensation or benefits of any kind
from the Company; and (b) this Agreement sets forth the total consideration to
be paid to you by the Company and is in lieu of any and all payment for services
and/or other consideration of any kind which at any time has been the subject of
any prior discussion, representations, inducements or promises, oral or written,
direct or indirect, contingent or otherwise. You further acknowledge and agree
that, as of the date of this Agreement, (i) no event has occurred or
circumstance exists that would give you the right, upon notice, with the passage
of time or both, to terminate the Employment Agreement for Good Reason and
(ii) you have been paid in full for all services provided by you to the Company
and

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-5-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

have received all fees, wages, payments and compensation of any kind owed to
you, including, but not limited to, pursuant to the Employment Agreement, except
for any Base Salary accrued since the last regular payroll period occurring
prior to the date of this Agreement, earned and accrued PTO, and any
unreimbursed business expenses.

8. Health and Medical Coverage.

(a) Subject to your eligibility for, and timely election of, continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), for
the period commencing on the Retirement Date and continuing to the earlier of
(i) the date on which the applicable continuation period under COBRA expires;
and (ii) the date on which you become eligible to receive reasonably comparable
or increased health and medical coverage from a subsequent employer (the “COBRA
Period”), Salix will provide you with continued health and medical coverage
pursuant to COBRA. Salix will provide such coverage at Salix’s expense and under
Salix’s group health insurance plans in which you participated immediately prior
to the Retirement Date (or plans providing reasonably comparable or increased
health and medical coverage). The monthly premium for such coverage (the “Cobra
Monthly Premium”) will be paid to the applicable benefit carrier by Salix. If
Salix cannot provide the foregoing benefits in a manner that is exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
or that is otherwise compliant with applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), Salix will instead
pay to you a taxable monthly payment for the COBRA Period equal to the COBRA
Monthly Premium then in effect, such payment to be made on a tax grossed-up
basis such that the net amount received by you in respect of each monthly
payment, after deduction of all federal, state and local income taxes,
employment-related taxes (including Social Security and Medicare taxes), will be
equal to the amount of the COBRA Monthly Premium. In such case, you will be
solely responsible for all matters relating to your continuation of coverage
pursuant to COBRA, including, without limitation, your election of such coverage
and your timely payment of all premiums therefor.

(b) Subject to your compliance with your agreements and obligations set forth in
this Agreement, upon the expiration of the COBRA Period other than pursuant to
Section 8(a)(ii) of this Agreement, for the period commencing on the day
immediately following the last day of the COBRA Period and continuing through
the earlier of (i) the last day of the Consulting Period and (ii) the date on
which you become eligible to receive reasonably comparable or increased health
and medical coverage from a subsequent employer, Salix will arrange to reimburse
you for the amount of the monthly premiums for health and medical coverage
secured by you and reasonably comparable to that provided to you under Salix’s
group health insurance plans immediately prior to the end of the COBRA Period
(“Comparable Personal Coverage”). You will provide all information reasonably
requested by Salix in connection with such reimbursement payments for Comparable
Personal Coverage. Salix will make such reimbursement payments to you on the
first payroll date of Salix occurring in each month following the end of the
COBRA Period, and, to the extent that such reimbursement payments are taxable to
you, will make such reimbursement payments on a tax grossed-up basis such that
the net amount received by you in respect of each reimbursement payment, after
deduction of all

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-6-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

federal, state and local income taxes, employment-related taxes (including
Social Security and Medicare taxes), will be equal to the amount of the monthly
premium for such Comparable Personal Coverage. Notwithstanding the foregoing, in
no event will Salix be required to reimburse you for monthly premiums for
Comparable Personal Coverage that are in excess of 150% of the COBRA Monthly
Premium in effect on the last day of the COBRA Period.

9. Non-Disclosure of Confidential Information.

(a) You acknowledge that (i) the Company is engaged in a highly competitive
business; (ii) you have served Parent and Salix in an executive capacity;
(iii) you have had access to and have gained knowledge of substantial trade
secrets and Confidential Information (as defined below); and (iv) the
restrictions, covenants and agreements set forth in this Agreement are
reasonably necessary to protect the legitimate interests of the Company.

(b) For purposes of this Agreement, “Confidential Information” means any and all
of the Company’s trade secrets, confidential and proprietary information and all
other non-public information and data of or about the Company and its business,
including, but not limited to, confidential business methods and processes,
research and development information, business plans and strategies, marketing
plans and strategies, information pertaining to customers, pricing information,
cost information, financial information, personnel information, contract
information, data compilations, information received from third parties that the
Company is obligated to keep confidential, information with respect to
contemplated strategic transactions, and information about prospective products,
whether or not reduced to writing or other tangible medium of expression,
including, without limitation, work product created by you in rendering services
to Parent and Salix.

(c) You acknowledge that the Confidential Information is a valuable, special and
unique asset of the Company. At all times on and following the Retirement Date,
you will not, except as may be authorized in writing by Parent, use or disclose
to others any of the Confidential Information. You agree that the Company owns
the Confidential Information and you have no rights, title or interest in any of
the Confidential Information. Except as otherwise agreed by Parent in writing,
on the Retirement Date, you will deliver to Parent any and all materials
(including all copies and electronically stored data) containing any
Confidential Information in your possession or subject to your custody or
control. Your obligations set forth in this Section 9 shall continue as long as
the Confidential Information remains confidential, and shall not apply to any
information which you are required by law or judicial process to disclose or
which becomes generally publicly available through no fault or action of your
own or others who were under confidentiality obligations with respect to such
information.

10. Non-Competition. During the Consulting Period, you will not work for any
entity listed on Exhibit C to this Agreement (each, a “Restricted Company”) or
with any affiliate or division of such Restricted Company where (a) you will
have, or would reasonably be expected to have, duties, or will perform, or would
reasonably be expected to perform, services that are the same as or
substantially similar to any of the duties or services actually performed by

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-7-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

you for the Company within the twelve (12) month period immediately preceding
the Retirement Date; or (b) you will use or disclose, or would reasonably be
expected to use or disclose, any Confidential Information of the Company. For
purposes of clarification, it shall not be a violation of this Section 10 for
you to work in an affiliate or division of a Restricted Company if: (i) the
affiliate or division of the Restricted Company does not compete with the
Company; (ii) such work would not result in the use or disclosure of the
Confidential Information; and (iii) you obtain the prior written consent of
Parent, which consent shall not be unreasonably withheld. You acknowledge that
the foregoing restrictions set forth in this Section 10 are reasonable given
(x) the position in which you have been employed with the Company, (y) that the
Company’s business is national in scope and (z) you, for or on behalf of a
Restricted Company, could compete effectively with the Company from any location
in the United States.

11. Non-Solicitation. During the Consulting Period, you shall not (a) solicit,
recruit or attempt to hire or employ any person who is an employee of the
Company; (b) assist any person or entity in the recruitment or hiring of any
person who is an employee of the Company; (c) urge, induce or seek to induce any
person to terminate his or her employment with the Company; or (d) advise,
suggest to or recommend to any person or entity that it employ or solicit for
employment any person who is an employee of the Company. During the Consulting
Period, you will not urge, induce or seek to induce any of the Company’s
customers, independent contractors, subcontractors, consultants, business
partners, licensors, licensees, vendors, suppliers or others with whom the
Company has a business relationship to terminate their relationship with the
Company, or to cancel, withdraw, reduce, limit or in any manner modify any such
person’s or entity’s business with the Company.

12. Non-Disparagement. From and after the date hereof, you shall not make or
publish any statements or comments that disparage or injure the reputation or
goodwill of the Company, or any of its or their respective officers or
directors, or otherwise make any oral or written statements that a reasonable
person would expect at the time such statement is made to likely have the effect
of diminishing or injuring the reputation or goodwill of the Company or any of
its or their respective officers or directors; provided, however, that nothing
in this Section 12 shall prevent you from (a) making truthful statements in good
faith in response to any governmental or regulatory inquiry or in any judicial,
administrative or other governmental proceeding or investigation; or
(b) providing any information that may be required by law.

13. Acknowledgement of Prohibition on Engaging in Certain Activities. You
acknowledge and agree that the covenants set forth in Section 9, Section 10,
Section 11 and Section 12 of this Agreement prohibit you from engaging in
certain activities on your own behalf or on behalf of or in conjunction with any
person or entity, regardless of whether you are acting as an employee, owner,
independent contractor, consultant or advisor and regardless whether you are
acting directly or indirectly.

14. Severability. If any provision of this Agreement, or the application of any
provision of this Agreement to any person or circumstance, is, for any reason
and to any extent, held invalid or unenforceable, such invalidity and
unenforceability will not affect the remaining

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-8-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

provisions of this Agreement or its application to other persons or
circumstances, all of which will be enforced to the greatest extent permitted by
law; and you, Parent and Salix each agree that any invalid or unenforceable
provision may and will be reformed and applied to the extent needed to avoid
that invalidity or unenforceability and in a manner that is as similar as
possible to the intent of yourself and the Company (as described in this
Agreement) and preserves the essential economic substance and effect of this
Agreement.

15. Remedies. You agree that the restrictions, covenants and agreements set
forth in this Agreement are reasonable protections to the immediate, proper and
legitimate interests of the Company. You further agree (a) that any breach of
this Agreement by you would cause substantial and irreparable injury to the
Company and that money damages would not be a sufficient remedy for an actual or
threatened breach of this Agreement because of the difficulty of ascertaining
the amount of damage that would be suffered by the Company in the event that
this Agreement is breached; (b) that, in addition to all other remedies
available at law or equity, Parent shall be entitled to equitable relief,
including injunction and specific performance, as a remedy for any such breach
or threatened breach, without proof of actual damages; and (c) to waive any
requirement for the securing or posting of any bond in connection with such
remedy. In the event of litigation relating to this Agreement, if a court of
competent jurisdiction determines, in a final, non-appealable judgment, that you
have breached this Agreement, you shall be liable for and pay to Parent the
reasonable legal fees and expenses incurred by the Company in connection with
such litigation, including any appeal therefrom.

16. Release. You shall execute irrevocably and deliver to each of Parent and
Salix, and not revoke, a release of claims in the form attached hereto as
Exhibit B (the “Release”) prior to the 52nd day after the Retirement Date (and
in no event earlier than the Retirement Date).

17. Rights Not Affected. Nothing in this Agreement or the Release will affect
(a) your rights under the Indemnity Agreement, dated as of January 7, 2014, by
and between Salix and you (the “Indemnity Agreement”); (b) your rights to
indemnification set forth in the Amended and Restated Certificate of
Incorporation and the Amended and Restated Bylaws of Parent; or (c) your vested
right, if any, under the Salix 401(k) retirement savings plan.

18. Entire Agreement. This Agreement, the Employment Agreement, the Indemnity
Agreement, the Stock Plans and Section 3 of the Invention Agreement constitute
the entire agreement between the parties hereto pertaining to the subject matter
hereof and supersede all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties in connection
herewith. No covenant or condition or representation not expressed in this
Agreement shall affect or be effective to interpret, change or restrict this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action, suit or other
proceeding involving this Agreement or the transactions contemplated hereby.

19. Waiver. No provision of this Agreement can be amended or waived except by a
separate writing signed, executed and delivered by you, Parent and Salix
expressly amending or

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-9-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

waiving such provision. The rights and remedies of the parties hereto are
cumulative and not alternative. Neither the failure nor any delay by any party
hereto in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
can be discharged by any one party, in whole or in part, by a waiver or
renunciation of the claim or right, unless in writing signed by the other
parties hereto; (b) no waiver that may be given by any party hereto will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on any party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

20. GOVERNING LAW; WAIVER OF JURY TRIAL.

(a) THE VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO THE DELAWARE CHOICE OF LAW RULES.

(b) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY CLAIM, ACTION, SUIT
OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES
THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY CLAIM, ACTION,
SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20(b).

21. Consent to Jurisdiction. Each party hereto irrevocably and unconditionally
submits to the exclusive jurisdiction and venue of the Court of Chancery of the
State of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then the applicable Delaware state court), or if under applicable
law exclusive jurisdiction of any claim, action, suit or proceeding arising out
of this Agreement or any transaction contemplated hereby is vested in the
federal courts, then the United States District Court for the District of
Delaware, for purposes of any claim, action, suit or proceeding arising out of
this Agreement or any transaction contemplated hereby. Each party hereto hereby
waives, and agrees not to assert in any such claim, action, suit or proceeding,
to the fullest extent permitted by applicable law, any claim that (a) such party
is not personally subject to the jurisdiction of such courts; (b) such party and
such party’s property is immune from any legal process issued by such courts; or
(c) any claim,

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-10-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

action, suit or proceeding commenced in such courts is brought in an
inconvenient forum. Each party hereto further agrees that (i) service of any
process by United States registered mail (or any substantially similar form of
mail) to such Party’s address set forth in Section 22 hereof shall be effective
service of process for any claim, action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 21 or
otherwise; and (ii) nothing herein shall affect the right to effect service of
process in any other manner permitted by law.

22. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to you:

To the most recent address on file with the Company

with a copy (not constituting notice) to:

Williams & Connolly LLP

725 Twelfth Street, NW

Washington, D.C. 20005

Attention: F. Whitten Peters, Esq.

If to Parent, Salix, or the Company:

Salix Pharmaceuticals, Ltd.

8510 Colannade Center Drive

Raleigh, NC 27615

Attention: General Counsel

with a copy (not constituting notice) to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: Christopher Cox, Esq.

or to such other address as any party hereto shall have furnished to the other
parties hereto in writing in accordance herewith. Notice and communications
shall be effective when actually received by the addressee.

23. Non-Public Information. You hereby acknowledge that you are aware that the
securities laws of the United States generally prohibit any person who has
material non-public information about a company from, among other things,
(a) purchasing or selling securities of such company or securities convertible
into such securities on the basis of such information; or (b) communicating such
information to any other person or entity under circumstances in which

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-11-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

it is reasonably foreseeable that such person or entity may purchase or sell
such securities or securities convertible into such securities. Accordingly, you
agree that you will not make any purchase or sale of, or otherwise consummate
any transactions involving, Parent securities or securities convertible into
Parent securities while in possession of material non-public information
regarding the Company, nor will you communicate such information in a manner
that violates the securities laws of the United States (regardless of whether
such communication would be permitted elsewhere in this Agreement.). If you
consummate a transaction involving Parent securities (or securities convertible
into Parent securities), you will file (or cause to be filed) any and all
reports or notifications that may be required under Section 16 of the Securities
and Exchange Act of 1934, as amended.

24. Miscellaneous.

(a) This Agreement is binding upon and will inure to the benefit of (i) you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees, legatees and assigns; and (ii) Parent and Salix
and their respective successors and assigns.

(b) The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of this Agreement.

(c) It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Neither you nor any of your creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A) payable under this Agreement to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to you or for your benefit under
this Agreement may not be reduced by, or offset against, any amount owing by you
to the Company. If, at the time of your separation from service (within the
meaning of Section 409A), (i) you are a “specified employee” (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time); and (ii) the Company shall make a good faith determination
that an amount payable under this agreement constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date, but shall instead
accumulate such amount and pay it, without interest, on the first business day
after such six-month period. For purposes of Section 409A, each payment
hereunder will be deemed to be a separate payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii). Except as specifically permitted by
Section 409A, the benefits and reimbursements provided to you under this
Agreement during any calendar year shall not affect the benefits and
reimbursements to be provided to you under the relevant Section of this
Agreement in any other calendar year, and the

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-12-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

right to such benefits and reimbursements cannot be liquidated or exchanged for
any other benefit. Further, reimbursement payments shall be made to you as soon
as practicable following the date that the applicable expense is incurred, but
in no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.

(d) All payments made to you or on your behalf under this Agreement will be
reduced by any amount that the Company is required by law to withhold in advance
payment of your federal, state and local income, wage and employment tax
liability.

(e) This Agreement may be executed in counterparts (including by facsimile or by
PDF), and by the parties hereto in separate counterparts, each of which shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement (and all signatures need not appear on any one
counterpart), and this Agreement shall become effective when one or more
counterparts has been signed and delivered by each of the parties hereto.

[Remainder of page intentionally left blank.]

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-13-



--------------------------------------------------------------------------------

LOGO [g845893ex10_1logo.jpg]

 

If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.

 

SALIX PHARMACEUTICALS, INC. By:  

/s/ WILLIAM C. BERTRAND

  Name:   William C. Bertrand   Title:   General Counsel SALIX PHARMACEUTICALS,
LTD. By:  

/s/ WILLIAM C. BERTRAND

  Name:   William C. Bertrand   Title:   General Counsel

 

Accepted and Agreed as of the date first written above:

/s/ CAROLYN J. LOGAN

Carolyn J. Logan

 

8510 Colonnade Center Drive, Raleigh, NC 27615 www.salix.com T• 919.862.1000 F•
919.862.1095

-14-